Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the below cited claimed features noted as “not shown by Applicants” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1010b” has been used to designate both first face plate and second face plate. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 8 and 21 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term as claimed does not provide a definitive structure for is, or is not, considered a “cylindrical sidewall”.
Claim Rejections - 35 USC § 102/103
Claims 8-12 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciu; Anqing et al. (US 20160097119 A1) in view of, if necessary, Tan; Tien Fak et al. (US 20170338134 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Ciu was discussed and further teaches:
A semiconductor processing system (Figure 1A), comprising: a remote plasma source (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (170; Figure 1A-Applicant’s 355; Figure 3); a purge gas plenum (260; Figure 2E-Applicant’s 880; Figure 8); a delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) and the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), wherein: the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) is characterized by a central axis (133; Figure 1C) and a generally cylindrical sidewall; the generally cylindrical sidewall defines a plurality of apertures (340,345,370; Figure 1C) that are arranged in a radial pattern about the central axis (133; Figure 1C); each of the plurality of apertures (340,345,370; Figure 1C) is fluidly coupled with the purge gas plenum (260; Figure 2E-Applicant’s 880; Figure 8); and each of the plurality of apertures (340,345,370; Figure 1C) is angled ([0058]) away (“tangential”; [0065]) from the central axis (133; Figure 1C) - claim 8
The semiconductor processing system (Figure 1A) of claim 8, wherein: the plurality of apertures (340,345,370; Figure 1C) are arranged at regular intervals about a circumference of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4), as claimed by claim 9
The semiconductor processing system (Figure 1A) of claim 8, wherein: at least some of the plurality of apertures (340,345,370; Figure 1C) are angled ([0058]) downward toward the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), as claimed by claim 10
The semiconductor processing system (Figure 1A) of claim 8, wherein: the purge gas plenum (260; Figure 2E-Applicant’s 880; Figure 8) is characterized by an annular body that extends around an outer periphery of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4), as claimed by claim 11
The semiconductor processing system (Figure 1A) of claim 8, wherein: each of the plurality of apertures (340,345,370; Figure 1C) forms a lumen that extends from the purge gas plenum (260; Figure 2E-Applicant’s 880; Figure 8) to an interior surface of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4), as claimed by claim 12. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
A semiconductor processing system (Figure 1A), comprising: a remote plasma source (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (170; Figure 1A-Applicant’s 355; Figure 3); an output manifold (172; Figure 1A-Applicant’s 320; Figure 3) positioned between the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) and the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), wherein the output manifold (172; Figure 1A-Applicant’s 320; Figure 3) is characterized by a plurality of deposition outlets (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) that are fluidly coupled with a deposition gas source (139; Figure 1A); a delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) and the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), wherein: the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) is characterized by a central axis (133; Figure 1C) and a generally cylindrical sidewall; the generally cylindrical sidewall defines a plurality of apertures (340,345,370; Figure 1C) that are arranged in a radial pattern about the central axis (133; Figure 1C); each of the plurality of apertures (340,345,370; Figure 1C) is fluidly coupled with at least one of the plurality of deposition outlets (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants); the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) comprises a purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants) positioned above the plurality of apertures (340,345,370; Figure 1C); and the purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants) is fluidly coupled with a purge gas source (140; Figure 1A) - claim 21
The semiconductor processing system (Figure 1A) of claim 21, wherein: the purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants) is formed by a topmost opening of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4); and purge gas is flowed into the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) via the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3), as claimed by claim 22. Applicant’s claim requirement “…and purge gas is flowed into the delivery tube via the RPS (Applicant’s 210, 370, Figure 2, 3)” is a claim requirement of intended use in the pending apparatus claims.
The semiconductor processing system (Figure 1A) of claim 21, wherein: the purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants) comprises an upper plurality of radially arranged openings (opening in 255; Figure 2C; [0054]) defined by the generally cylindrical sidewall, as claimed by claim 23. Applicant’s “purge inlet (Not shown by Applicants)” is a claim requirement of intended use in the pending apparatus claims.
Based on the Examiner’s above 112-based rejection of claims 8 nd 21, Ciu is believed to teach, under an anticipation rejection Ciu’s delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) generally cylindrical sidewall that extends from an upstream end of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) – claim 8, 21.
In the event that Ciu is not deemed to illustrate Ciu’s delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) as a generally cylindrical sidewall that extends from an upstream end of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) – claim 8, 21 then:
Tan also teaches a remote plasma (610; Figure 6) processing system with a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) including a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) with a generally cylindrical sidewall (816) that extends from an upstream end of the delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) – claim 8, 21.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ciu to optimize Ciu’s dimensions for Ciu’s delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4).
Motivation for Ciu to optimize Ciu’s dimensions for Ciu’s delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) is for “uniform mixing” of precursors as taught by Ciu ([0077]).
Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kulshreshtha; Prashant Kumar et al. (US 20180330951 A1) in view of, if necessary, Tan; Tien Fak et al. (US 20170338134 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kulshreshtha teaches:
A semiconductor processing system (100; Figure 1), comprising: a remote plasma source (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (146; Figure 1-Applicant’s 355; Figure 3); a purge gas plenum (224 or 228; Figure 2-Applicant’s 880; Figure 8); a delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) and the faceplate (146; Figure 1-Applicant’s 355; Figure 3), wherein: the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) is characterized by a central axis and a generally cylindrical sidewall; the generally cylindrical sidewall defines a plurality of apertures (260; Figure 2) that are arranged in a radial pattern about the central axis; each of the plurality of apertures (260; Figure 2) is fluidly coupled with the purge gas plenum (224 or 228; Figure 2-Applicant’s 880; Figure 8); and each of the plurality of apertures (260; Figure 2) is angled away from the central axis - claim 8
The semiconductor processing system (100; Figure 1) of claim 8, wherein: the plurality of apertures (260; Figure 2) are arranged at regular intervals about a circumference of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4), as claimed by claim 9
The semiconductor processing system (100; Figure 1) of claim 8, wherein: at least some of the plurality of apertures (260; Figure 2) are angled downward toward the faceplate (146; Figure 1-Applicant’s 355; Figure 3), as claimed by claim 10
The semiconductor processing system (100; Figure 1) of claim 8, wherein: the purge gas plenum (224 or 228; Figure 2-Applicant’s 880; Figure 8) is characterized by an annular body that extends around an outer periphery of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4), as claimed by claim 11
The semiconductor processing system (100; Figure 1) of claim 8, wherein: each of the plurality of apertures (260; Figure 2) forms a lumen that extends from the purge gas plenum (224 or 228; Figure 2-Applicant’s 880; Figure 8) to an interior surface of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4), as claimed by claim 12. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Based on the Examiner’s above 112-based rejection of claims 8 and 21, Kulshreshtha is believed to teach, under an anticipation rejection Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) generally cylindrical sidewall that extends from an upstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) – claim 8.
In the event that Kulshreshtha is not deemed to illustrate Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) as a generally cylindrical sidewall that extends from an upstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) – claim 8 then:
Tan also teaches a remote plasma (610; Figure 6) processing system with a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) including a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) with a generally cylindrical sidewall (816) that extends from an upstream end of the delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) – claim 8, 21.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kulshreshtha to optimize Kulshreshtha’s dimensions for Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4).
Motivation for Kulshreshtha to optimize Kulshreshtha’s dimensions for Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) is for preventing unwanted deposits and contamination as taught by Kulshreshtha ([0035]).
Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kulshreshtha; Prashant Kumar et al. (US 20180330951 A1) in view of Ciu; Anqing et al. (US 20160097119 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kulshreshtha teaches:
A semiconductor processing system (100; Figure 1), comprising: a remote plasma source (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (146; Figure 1-Applicant’s 355; Figure 3); an output manifold (220; Figure 2-Applicant’s 320; Figure 3) positioned between the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) and the faceplate (146; Figure 1-Applicant’s 355; Figure 3), wherein the output manifold (220; Figure 2-Applicant’s 320; Figure 3) is characterized by a a single (not claimed) deposition (title) outlet (226; Figure 2-not shown by Applicants) that are fluidly coupled with a deposition (title) gas source (168; Figure 1); a delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) and the faceplate (146; Figure 1-Applicant’s 355; Figure 3), wherein: the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) is characterized by a central axis and a generally cylindrical sidewall; the generally cylindrical sidewall defines a plurality of apertures (260; Figure 2) that are arranged in a radial pattern about the central axis; each of the plurality of apertures (260; Figure 2) is fluidly coupled with the single (not claimed) deposition (title) outlet (226; Figure 2-not shown by Applicants); the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) comprises a purge inlet (247; Figure 2-Not shown by Applicants) positioned above the plurality of apertures (260; Figure 2); and the purge inlet (247; Figure 2-Not shown by Applicants) is fluidly coupled with a purge gas source (163; Figure 1) - claim 21
The semiconductor processing system (100; Figure 1) of claim 21, wherein: the purge inlet (247; Figure 2-Not shown by Applicants) is formed by a topmost opening of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4); and purge gas is flowed into the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) via the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3), as claimed by claim 22. Applicant’s claim requirement of “and purge gas is flowed into the delivery tube (Applicant’s 216, 327; Figure 4) via the RPS” is a claim requirement of intended use in the pending apparatus claims.
The semiconductor processing system (100; Figure 1) of claim 21, wherein: the purge inlet (247; Figure 2-Not shown by Applicants) comprises an upper plurality of radially arranged openings (opening in 255; Figure 2C; [0054]) defined by the generally cylindrical sidewall, as claimed by claim 23. Applicant’s “purge inlet (Not shown by Applicants)” is a claim requirement of intended use in the pending apparatus claims.
Based on the Examiner’s above 112-based rejection of claims 8 and 21, Kulshreshtha is believed to teach, under an anticipation rejection Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) generally cylindrical sidewall that extends from an upstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) to a downstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) – claim 21.
Kulshreshtha does not teach a plurality of deposition (title) outlets (226; Figure 2-not shown by Applicants); each of the plurality of apertures (260; Figure 2) is fluidly coupled with at least one of the plurality of deposition (title) outlets (226; Figure 2-not shown by Applicants) – claim 21
Ciu is discussed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kulshreshtha to optimize Kulshreshtha’s dimensions for Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) and/or for Kulshreshtha to add plural of Kulshreshtha’s deposition (title) outlets (226; Figure 2-not shown by Applicants).
Motivation for Kulshreshtha to optimize Kulshreshtha’s dimensions for Kulshreshtha’s delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) and/or for Kulshreshtha to add plural of Kulshreshtha’s deposition (title) outlets (226; Figure 2-not shown by Applicants) is for “uniform mixing” of precursors as taught by Ciu ([0077]) and increasing the number of precursors as taught by Ciu.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Ciu; Anqing et al. (US 20160097119 A1) in view of Tan; Tien Fak et al. (US 20170338134 A1). Ciu was cited in the prior action, and teaches a semiconductor processing system (Figure 1A), comprising: a remote plasma source (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (170; Figure 1A-Applicant’s 355; Figure 3); an output manifold (172; Figure 1A-Applicant’s 320; Figure 3) positioned between the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) and the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), wherein the output manifold (172; Figure 1A-Applicant’s 320; Figure 3) is characterized by a plurality of purge outlets (340 from 140; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) that are fluidly coupled with a purge gas source (140; Figure 1A) and a plurality of deposition outlets (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) that are fluidly coupled with a deposition gas source (139; Figure 1A); a delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (190; Figure 1A-Applicant’s 210, 370, Figure 2, 3) and the faceplate (170; Figure 1A-Applicant’s 355; Figure 3), wherein: the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) is characterized by a generally cylindrical sidewall that defines an upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants) that are arranged in a radial pattern; each of the upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants) is fluidly coupled with at least one of the plurality of purge outlets (340 from 140; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants); the generally cylindrical sidewall defines a lower plurality of apertures (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) that are arranged in a radial pattern and below the upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants); and each of the lower plurality of apertures (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) is fluidly coupled with at least one of the plurality of deposition outlets (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) - claim 1
Ciu further teaches:
The semiconductor processing system (Figure 1A) of claim 1, wherein: the upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants) are arranged in an upper row (502; Figure 5A) and a lower row (504; Figure 5A); and apertures (520; Figure 5B) in the lower row (504; Figure 5A) are angled ([0058]) away (“tangential”; [0065]) from a central axis (133; Figure 1C) of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4), as claimed by claim 2
The semiconductor processing system (Figure 1A) of claim 2, wherein: the apertures (520; Figure 5B) in the lower row (504; Figure 5A) are angled ([0058]) away (“tangential”; [0065]) from the central axis (133; Figure 1C) by an angle ([0058]) of between about 10 and 100, as claimed by claim 3
The semiconductor processing system (Figure 1A) of claim 2, wherein: angular positions (410, 420; Figure 4A) of the apertures in the upper row (502; Figure 5A) are offset from angular positions (410, 420; Figure 4A) of the apertures (520; Figure 5B) in the lower row (504; Figure 5A), as claimed by claim 4
The semiconductor processing system (Figure 1A) of claim 1, wherein: the upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants) are arranged at regular intervals about a circumference of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4), as claimed by claim 6
The semiconductor processing system (Figure 1A) of claim 1, wherein: the upper plurality of apertures (340; Figure 1C; 510,511,520,521; Figure 5-Not shown by Applicants) are offset (vetically) from the lower plurality of apertures (345; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants), as claimed by claim 7
Ciu does not teach Ciu’s delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) such that an upstream end of the delivery tube (300; Figure 1C,2E-Applicant’s 216, 327; Figure 4) is characterized by a first diameter that tapers to a smaller second diameter that defines a generally cylindrical sidewall – claim 1.
Ciu further does not teach:
The semiconductor processing system (Figure 1A) of claim 1, wherein: the lower plurality of apertures (340,345,370; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) are arranged in an upper row and a lower row, as claimed by claim 5
Tan also teaches a remote plasma (610; Figure 6) processing system with a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) including a delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) such that an upstream end of the delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) is characterized by a first diameter (816) that tapers (831) to a smaller second diameter (835) that defines a generally cylindrical sidewall (835) – claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ciu to optimize Ciu’s dimensions for Ciu’s delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4). Further, for Ciu to add multiple tiered plurality of apertures (340,345,370; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) and optimize the location of Ciu’s purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants), further, for Ciu to optimize Ciu’s dimensions for Ciu’s delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4).
Motivation for Ciu to optimize Ciu’s dimensions for Ciu’s delivery tube (616; Figure 6; 816; Figure 8-Applicant’s 216, 327; Figure 4) is for “uniform mixing” of precursors as taught by Tan ([0077]).
Motivation for Ciu to add multiple tiered plurality of apertures (340,345,370; Figure 1C-”Each of the annular channels ... fluid delivery line”; [0052]-not shown by Applicants) is for increasing inert gas throughput and reducing purging time. Motivation to optimize the location of Ciu’s purge inlet (250; Figure 1A,1C, 2C-Not shown by Applicants) is for accomodating piping elements.
Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Kulshreshtha; Prashant Kumar et al. (US 20180330951 A1) in view of Ciu; Anqing et al. (US 20160097119 A1). Kulshreshtha is described above, and teaches a semiconductor processing system (100; Figure 1), comprising: a remote plasma source (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) (RPS); a faceplate (146; Figure 1-Applicant’s 355; Figure 3); an output manifold (220; Figure 2-Applicant’s 320; Figure 3) positioned between the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) and the faceplate (146; Figure 1-Applicant’s 355; Figure 3), wherein the output manifold (220; Figure 2-Applicant’s 320; Figure 3) is characterized by a plurality of purge outlets (260; Figure 2-not shown by Applicants) that are fluidly coupled with a purge gas source (163; Figure 1) and a single (not claimed) deposition (title) outlet (226; Figure 2-not shown by Applicants) that are fluidly coupled with a deposition (title) gas source (168; Figure 1); a delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) extending between and fluidly coupling the RPS (162; Figure 1,2-Applicant’s 210, 370, Figure 2, 3) and the faceplate (146; Figure 1-Applicant’s 355; Figure 3), wherein: an upstream end of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4) is characterized by a first diameter that tapers to a smaller second diameter that defines a generally cylindrical sidewall that defines an upper plurality of apertures (260; Figure 2-Not shown by Applicants) that are arranged in a radial pattern; each of the upper plurality of apertures (260; Figure 2-Not shown by Applicants) is fluidly coupled with at least one of the plurality of purge outlets (260; Figure 2-not shown by Applicants); the generally cylindrical sidewall defines a lower plurality of apertures (270; Figure 2-not shown by Applicants) that are arranged in a radial pattern and below the upper plurality of apertures (260; Figure 2-Not shown by Applicants); and each of the lower plurality of apertures (270; Figure 2-not shown by Applicants) is fluidly coupled with a single deposition (title) outlet (226; Figure 2-not shown by Applicants) - claim 1
Kulshreshtha further teaches:
The semiconductor processing system (100; Figure 1) of claim 1, wherein: the upper plurality of apertures (260; Figure 2-Not shown by Applicants) are arranged at regular intervals about a circumference of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4), as claimed by claim 6
The semiconductor processing system (100; Figure 1) of claim 1, wherein: the upper plurality of apertures (260; Figure 2-Not shown by Applicants) are offset (vetically) from the lower plurality of apertures (270; Figure 2-not shown by Applicants), as claimed by claim 7
Kulshreshtha does not teach:
a plurality of deposition (title) outlets (226; Figure 2-not shown by Applicants) that are fluidly coupled with a deposition (title) gas source (168; Figure 1), each of the lower plurality of apertures (270; Figure 2-not shown by Applicants) is fluidly coupled with at least one of the plurality of deposition (title) outlets (226; Figure 2-not shown by Applicants) - claim 1 – claim 1
The semiconductor processing system (100; Figure 1) of claim 1, wherein: the upper plurality of apertures (260; Figure 2-Not shown by Applicants) are arranged in an upper row and a lower row ; and apertures in the lower row are angled away from a central axis of the delivery tube (140; Figure 1,2-Applicant’s 216, 327; Figure 4), as claimed by claim 2
The semiconductor processing system (100; Figure 1) of claim 2, wherein: the apertures in the lower row are angled away from the central axis by an angle of between about 10 and 100, as claimed by claim 3
The semiconductor processing system (100; Figure 1) of claim 2, wherein: angular positions of the apertures in the upper row are offset from angular positions of the apertures in the lower row , as claimed by claim 4
The semiconductor processing system (100; Figure 1) of claim 1, wherein: the lower plurality of apertures (not shown by Applicants) are arranged in an upper row and a lower row, as claimed by claim 5
Ciu is discussed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kulshreshtha to add plural of Kulshreshtha’s deposition (title) outlets (226; Figure 2-not shown by Applicants).
Motivation for Kulshreshtha to add plural of Kulshreshtha’s deposition (title) outlets (226; Figure 2-not shown by Applicants) is for increasing the number of precursors as taught by Ciu.

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 13 is illustrated in Applicant’s June 1, 2022 drawing amendment. Figure 10 illustrates, with some defect (see above), a single RPS unit (1070) delivering to plural processing chambers (1000a,b) that are “similar” to Applicant’s 300,800 (Figure 3,8). See Applicant’s June 1, 2022 statements in response to drawing objections. The above closest cited prior art do not teach, alone or in combination, the claimed 13-14 invention. The Examiner does emphasize that 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 1, 2022, with respect to the rejections of claims 1-7 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tan; Tien Fak et al. (US 20170338134 A1).
Applicant's arguments with respect to claims 8-12 and 21-23 filed June 1, 2022 have been fully considered but they are not persuasive. The Examiner’s new grounds of rejections are based on the degree of interpretation assigned to “generally cyclindrical” as detailed above. The Examiner has proposed alternative rejections based on a broad or narrow interpretation. See above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art illustrate structural and functional similarities to the claimed invention
US 20200051825 A1
US 20210033197 A1
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 18, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716